United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3883
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Juan Ramon Perez,                       * Western District of Missouri.
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 4, 2007
                                 Filed: April 5, 2007
                                 ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Juan Ramon Perez appeals his conviction and 168-month sentence imposed by
the district court1 after he pleaded guilty to drug and money-laundering conspiracies.
In a brief filed under Anders v. California, 386 U.S. 738 (1967), counsel argues that
Perez’s sentence, imposed at the bottom of an advisory Guidelines imprisonment
range of 168-210 months, is too long. Following careful review, we conclude that the
sentence imposed by the district court was reasonable. See United States v. Garnica,
477 F.3d 628, 631 (8th Cir. 2007) (per curiam) (in cases where there is no dispute

      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
concerning district court’s calculation of advisory Guidelines range, reviewing court
must only determine whether sentence imposed by district court is reasonable).

       Turning to the arguments raised in the pro se supplemental brief, we note that
any ineffective-assistance argument must be raised in a 28 U.S.C. § 2255 proceeding,
where the record can be properly developed. See United States v. Hughes, 330 F.3d
1068, 1069 (8th Cir. 2003). Perez’s other pro se arguments, to the extent they relate
to his case, are refuted by the plea transcript. Cf. Blackledge v. Allison, 431 U.S. 63,
74 (1977) (“Solemn declarations in open court carry a strong presumption of verity.”)

       We have reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), and have found no nonfrivolous issues. Accordingly, we affirm, and we
grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-